  Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 1 of 14 PageID #:1188




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JEAN A. MONTGOMERY,                               )
                                                   )
         Plaintiff,                                )
                        v.                         ) Case No. 15-cv-10840
                                                   )
 CHARLES SCIALLA, WILLIAM                          ) Honorable Robert M. Dow, Jr.
 SIMPSON, SCIALLA ASSOCIATES, INC.,                )
 and NATIONAL ASSOCIATION OF                       )
 POSTAL SUPERVISORS,                               )
                                                   )
         Defendants.                               )
                                                   )

             DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
         MOTION TO DISMISS PLAINTIFF’S FIFTH AMENDED COMPLAINT

       Defendants National Association of Postal Supervisors (“NAPS”), Scialla Associates, Inc.

(“Scialla Associates”), Charles Scialla (“Scialla”), and William Simpson (“Simpson”)

(collectively, “Defendants”), pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

submit this Memorandum in support of their Motion to Dismiss Plaintiff Jean A. Montgomery’s

(“Plaintiff’s) Fifth Amended Complaint.

                                        INTRODUCTION

       This Court has given Plaintiff ample opportunity to state a viable claim against Defendants.

Plaintiff’s Fifth Amended Complaint—spanning over 50 pages with almost 150 lengthy and

irrelevant allegations—affirmatively establishes that after five years of litigation, including the

benefit of targeted written discovery, she still does not have a viable claim against Defendants.

Plaintiff’s fundamental claim remains that she was promised an attorney in the appeal of her

removal from the United States Postal Service (“Postal Service”). Yet, Plaintiff’s Fifth Amended

Complaint continues to ignore the Court’s prior directives and still fails to allege: (1) the existence



                                                  1
    Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 2 of 14 PageID #:1188




of an oral or written contract between her and any Defendant; (2) that the loss of her job was caused

by Defendants’ alleged breach of that contract; and (3) how being represented by an attorney would

have changed the outcome of the appeal. Once again, Plaintiff has demonstrated that no set of

allegations will support her breach of contract claim or establish damages to support this Court’s

subject matter jurisdiction.     Plaintiff’s Fifth Amended Complaint should be dismissed with

prejudice.

                                    FACTUAL BACKGROUND

    I.       PROCEDURAL HISTORY

         This matter has a lengthy procedural history, dating back to the filing of Plaintiff’s original

complaint in 2015. (Dkt. 1.) Plaintiff’s Fifth Amended Complaint amounts to the fourth

opportunity Plaintiff has had to state a viable claim with the assistance of counsel. (Dkt. 114).

The Court has repeatedly reminded Plaintiff that she is permitted to file a complaint for “state-law

breach of contract, only,” warning Plaintiff that her failure to satisfy each element of such a claim

would result in dismissal of her action. (Dkt. 46 at 1 [dismissing Plaintiff’s amended complaint

and permitting amendment for breach of contract claim]; Dkt. 63 at 8 [dismissing Plaintiff’s

Second Amended Complaint and reiterating its prior warning]; Dkt. 85 at 1 [dismissing Plaintiff’s

Third Amended Complaint and advising Plaintiff that she had “one final chance to replead” a

breach of contract claim]; Dkt. 113 (reminding Plaintiff that no further amendments will be

permitted].)1

         In its most recent substantive ruling, the Court dismissed Plaintiff’s Third Amended

Complaint because it failed to state a claim or plead facts to support diversity jurisdiction. (Dkt.



1
  Defendants were not required to answer Plaintiff’s initial complaint (Dkt. 6) and Plaintiff
indicated her intent to file a Fifth Amended Complaint, which superseded the previously-filed
Fourth Amended Complaint (Dkt. 112).
                                                   2
    Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 3 of 14 PageID #:1188




85.) Upon Plaintiff’s urging, the Court permitted the parties to engage in limited written discovery

“aimed at satisfying the notice pleading requirements of Rule 8 and Twombly/Iqbal” to “determine

whether Plaintiff can file a viable complaint.” (Dkt. 98.) To that end, Defendants responded to

Plaintiff’s discovery requests concerning: (1) the adequacy of Plaintiff’s representation before the

U.S. Merit Systems Protection Board (“MSPB”); (2) the existence and terms of any contract

between Plaintiff and any defendant; and (3) Plaintiff’s chances of prevailing in her MSBP hearing

had she been represented by an attorney. (Dkt. 107.) With Defendants’ discovery responses in

hand, Plaintiff filed her Fifth Amended Complaint on August 6, 2019. (Dkt. 114.)

    II.      PLAINTIFF’S REMOVAL FROM THE POSTAL SERVICE

          NAPS is a management association of approximately 26,000 active and retired Postal

Service supervisors and managers. (Dkt. 114 ¶¶ 8-9.) As a benefit of NAPS, members facing

removal from the Postal Service are provided with a “trained advocate” through NAPS’

Disciplinary Defense Fund (“DDF”). (Id. ¶¶ 20, 26.) In administering the DDF, NAPS works

with Scialla Associates to provide representational services to its members. (Id. ¶ 25.) Scialla is

the president of Scialla Associates and Simpson is an employee. (Id. ¶¶ 5-6.)2 Neither Scialla or

Simpson is an attorney. (Id. ¶¶ 5-6.) However, Simpson is a former postal supervisor and has

significant experience litigating before the MSPB. (See Ex. A at 6; see also Dkt. 46 at 4

(acknowledging that the MSPB stated that Simpson had significant litigation experience).)3




2
  When referenced as a group, Scialla Associates, Scialla, and Simpson will be collectively referred
to herein as the “Scialla Defendants.”
3
  A true and correct copy of the MSPB Order on Petition for Review, dated October 28, 2013 is
attached hereto as Exhibit A. See Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir. 1996) (“[I]t is a well-
settled principle that the decision of another court or agency, including the decision of an
administrative law judge, is a proper subject of judicial notice.”)
                                                 3
    Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 4 of 14 PageID #:1188




        Plaintiff was previously employed by the Postal Service as a manager of Customer Service.

(Dkt. 114 ¶ 3.) On April 2, 2012, Plaintiff was served with a Notice of Proposed Removal from

the Postal Service “based on the charges of Failure to Report an Accident and Failure to Perform

Assigned Duties.” (Id. ¶ 29.) At the time of her removal, Plaintiff was a NAPS member. (Id. ¶

27.)

        Plaintiff challenged her removal before the MSPB and was represented—by way of her

membership in NAPS and through the DDF—by Simpson. (Id. ¶ 43; see also Ex. B.)4 After

Plaintiff’s removal was affirmed by the MSPB and her petition for review was denied, she sought

relief in three other forums—all of which denied her requests for relief. See Montgomery v. U.S.

Postal Serv., 566 F. App’x 968 (Fed. Cir. 2014). Despite Plaintiff’s attempt to introduce additional

evidence and argue new defenses in her petition for review, the three-member MSPB refused to

overturn Plaintiff’s removal. (Ex. A.) In so ruling, the MSPB noted that “’[m]ost importantly,

though, the materials the appellant submits with her petition for review provide no basis on which

to revisit the administrative judge’s findings of fact and conclusions of law.” (Id. at 6.)

                                      LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) disputes the existence

of the Court’s subject matter jurisdiction. Zausa v. Pellin, No. 16-CV11440, 2017 WL 3730816,

at *2 (N.D. Ill. Aug. 30, 2017). A federal district court does not have diversity jurisdiction over a

civil action if the amount in controversy does not exceed $75,000. Id.; see also Dkt. 63 at 3-4. A

facial challenge “require[s] only that the court look to the complaint and see if the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction.” Apex Digital, Inc. v. Sears, Roebuck &




4
 A true and correct copy of the MSPB Initial Decision, dated February 1, 2013, is attached hereto
as Exhibit B.
                                                  4
  Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 5 of 14 PageID #:1188




Co., 572 F.3d 440, 443 (7th Cir. 2009) (emphasis in original). The plaintiff bears the burden of

alleging subject matter jurisdiction. Montgomery v. Market Int’l Ins. Co., 259 F. Supp. 3d 857,

862 (N.D. Ill. 2017).

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide enough

information to “state a claim to relief that is plausible on its face” and “raise a right to relief above

the speculative level.” Thulin v. Shopko Stores Operating Co., LLC, 771 F.3d 994, 997 (7th Cir.

2014) quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). Only well-pleaded facts

are accepted as true. McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011). Where

allegations in a complaint are conclusory, contradictory, or formulaic recitations of the elements

of a claim, the complaint cannot survive a motion to dismiss. Id.

                                              ARGUMENT

     I.        PLAINTIFF FAILS TO STATE A CLAIM FOR BREACH OF CONTRACT
               AGAINST DEFENDANTS

          Plaintiff alleges that she had an agreement with Defendants, but she fails to remedy the

fatal flaws of her prior five complaints in satisfying the elements of a viable breach of contract

claim. Even with the benefit of discovery and the addition of more than 80 allegations, Plaintiff’s

Fifth Amended Complaint does not adequately allege the mere existence of a valid and enforceable

contract with any Defendant. Moreover, Plaintiff’s allegations do nothing to cure her inability to

plausibly suggest that Plaintiff’s removal was the result of Defendants’ alleged breach or that being

represented by an attorney would have changed the outcome.

          A. Plaintiff Does Not Allege the Existence of a Written or Oral Contract

          As the Court explicitly laid out, to satisfy a breach of contract claim, Plaintiff must identify:

(a) the parties to each alleged contract; (b) whether the contract was oral or written; (c) when the

contract was made; (d) the specific relevant terms of the contract; (e) how the contract was

                                                     5
  Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 6 of 14 PageID #:1188




breached; and (f) how Plaintiff was damaged as a result of the breach. (Dkt. 46 at 1-2, 14.) Illinois

law requires specificity “to ensure that the parties in fact have reached an agreement” and to further

enable the court to determine “whether an agreement has been kept or broken.” Ass’n Benefit Servs.

Inc. v. Caremark RX, Inc., 493 F.3d 841, 850 (7th Cir. 2007). A simple recitation of the elements

is insufficient to plausibly suggest the existence of a claim. Streetcar v. Semtech Corp., No. 1:16-

cv-4313, 2016 WL 6395573, at *2 (N.D. Ill. Oct. 28, 2016).

       Plaintiff does not offer any specifics surrounding the actual contract, but merely makes

unsupported and sweeping allegations without regard to the Court’s previous instructions.

Tellingly, Plaintiff’s allegations fail to address this Court’s instruction to plead facts on each of

the elements of a contract claim because her allegations remain essentially unchanged from her

Third Amended Complaint, which the Court previously described as “weak.” (Dkt. 85 at 5 n.1.)

       Plaintiff does not attach a written contract to her Fifth Amended Complaint and fails to

allege the formation of a valid written or oral contract. Once again, Plaintiff attempts to bring a

contract into existence through anecdotal statements that lack any details about when, where, how,

or by whom the contract was made. For example, Plaintiff asserts that statements allegedly made

to an audience during the NAPS National Conventions in 2008 and 2012 established that “Scialla

held himself out as an attorney.” (Dkt. 114 ¶¶ 16-19.) However, even assuming that these

statements made to an audience can give rise to a valid contract between Plaintiff and

Defendants—it cannot—Plaintiff fails to allege who the parties to the contract were, when she

accepted this offer, or the specific terms of such a contract. Martin v. State Farm Mut. Auto. Ins.

Co., 808 N.E.2d 47, 55 (Ill. App. Ct. 2004) (“For an oral contract to be valid and enforceable, its

terms must be definite and consistent.”).




                                                  6
    Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 7 of 14 PageID #:1188




        Furthermore, Plaintiff alleges that other NAPS members labeled Scialla as an attorney,

Simpson and Scialla received documents from the MSPB with the “Esq.” suffix, and NAPS

members reassured her that Scialla was an attorney. (Dkt. 114, ¶¶ 31-34, 44,124-142).5 Based

on these allegations, Plaintiff concludes that she and Defendants “entered into an agreement …

whereby Defendants would and did represent her on the appeal before the [MSPB].” (Dkt. 114 ¶

45; see also id. ¶¶ 38-39, 46.) These unsupported representations have nothing to do with contract

formation. Again, Plaintiff’s allegations lack the requisite specificity as she fails to allege if, when,

where, or how any of the Defendants offered to provide Plaintiff with an attorney and when she

actually accepted such an offer. Caremark RX, Inc., 493 F.3d at 850 (no valid and enforceable

contract where obligations of parties not set forth with requisite specificity). Moreover, Plaintiff

does not allege that these NAPS members had any authority to bind NAPS to a contract.

        Plaintiff’s other allegations regarding her entitlement to an attorney are too uncertain and

indefinite to create a valid and enforceable contract. For instance, Plaintiff alleges that she

“received approval from NAPS that she would be provided legal representation on an appeal of

her removal before the [MSPB]” and that Scialla and Scialla Associates “undertook the

representation” of Plaintiff with NAPS’ approval. (Dkt. 114 ¶¶ 35-36) Plaintiff fails to allege any

details about the NAPS “approval,” such as when, where, how, or by whom was this approval

obtained. Nor does Plaintiff allege that the “NAPS approval” included any agreement to provide

her with an attorney. Additionally, Plaintiff does not allege that there was a meeting of the minds

that the “legal representation” provided would have to be an attorney. See Martin, 808 N.E.2d at

55 (“When it appears that the language used or the terms proposed are understood differently by



5
  To the extent Plaintiff relies on the MSPB’s drafting errors, those errors are irrelevant to the
existence of a contract between Plaintiff and Defendants.


                                                   7
  Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 8 of 14 PageID #:1188




the parties, there is no meeting of the minds and no contract exists.”). Without these essential

terms being certain and finite, no valid contract could be formed.

       Despite the Court’s previous admonishments, Plaintiff’s Fifth Amended Complaint still

fails to allege the existence of a valid written or oral contract. Without the requisite specificity,

this Court can only speculate as to the existence and terms of such a contract. Accordingly,

because the contract terms are too uncertain or indefinite to enforce, Plaintiff does not establish a

basis for her breach of contract claim. See, e.g., Babbitt Mun. Inc. v. Health Care Serv. Corp.,

2016 IL App. (1st) 152662, ¶ 30 (breach of contract claim dismissed due to plaintiff’s failure to

plead finite terms of alleged contract).

       B. Plaintiff Fails to Allege the Existence of a Contract Through NAPS Membership

       Similarly, to the extent that Plaintiff is relying on the benefits of her NAPS membership to

establish the existence of a contract, her claim still fails as she does not allege that there was a

meeting of the minds regarding the type of representation she would receive. Plaintiff alleges that

“[she] was aware and relied on the assurances that NAPS’ [DDF] provides a trained advocate for

members facing removal,” (Dkt. 114 ¶ 26) but she does not allege when, where, or how NAPS

promised that this “trained advocate” would be an attorney. And while Plaintiff claims she was

“always under the impression” that the person representing her would be an attorney, she makes

no allegation that at the time of contracting (whenever that was) NAPS understood “trained

advocate” to mean an attorney.

       Plaintiff, of course, tries to dodge this flaw with “smoke and mirrors.” First, she claims

that “trained advocate” must refer to an attorney because she had a “statutory right” to an attorney

at her MSPB proceeding. This is not true as this court previously found. (Dkt. 85 at 4, 5 n.1.)

(“[I]t is undisputed that the MSPB does not require parties to be represented by attorneys” and that



                                                 8
    Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 9 of 14 PageID #:1188




“Plaintiff does not have a statutory right to have an attorney represent her before the MSPB.”)

Plaintiff, in fact, admits that prior to the hearing she learned Simpson was not an attorney. 6 (Dkt.

114 ¶¶ 124-127.) Second, Plaintiff alleges that “trained advocate” must mean an attorney because

documents and statements refer to the Scialla Defendants as attorneys. Even if these allegations

are true, they are irrelevant to whether NAPs had agreed to provide her with an attorney at the time

she became a NAPS member in 1982 or anytime thereafter. Because Plaintiff’s allegations make

clear that there was no meeting of the minds regarding the type of representation NAPS would

provide, her membership in NAPS is an insufficient basis to claim the existence of a contract. See

Academy Chicago Publishers v. Cheever, 144 Ill. 2d 24, 30 (1991) (holding that no valid or

enforceable contract existed because the parties did not share a common understanding of the

essential terms of the contract).

        C. Plaintiff Has No Basis To Plead She Had A Contract With The Scialla Defendants

        At the very minimum, Plaintiff’s breach of contract claim against the Scialla Defendants

should be dismissed. Plaintiff’s sparse contract allegations indicate that even if a contract existed

as a result of her NAPS membership—which it did not—such agreement was with NAPS. The

Scialla Defendants are not alleged to be a part of NAPS and Plaintiff does not allege the existence

of any contract to which these defendants were a party. See Reilly Partners v. Fair Isaac Corp.,

Case No. 09 CV 311, 2009 WL 1635538, at *3 (N.D. Ill. June 8, 2009) (dismissing a breach of

contract claim against a defendant that was not a party to the contract in question). Under

Plaintiff’s headings attempting to establish the existence of a contract, she alleges that a NAPS



6
  Plaintiff, in fact, alleges that the Scialla Defendants perpetrated fraud on her and everyone
involved in the MSPB proceeding by intentionally concealing that they were not attorneys and
therefore were unauthorized to appear before the MSPB. (Dkt. 114 ¶¶ 48-49, 50 59-61.) This
allegation is absurd and, again, contradicted by the plain fact that the MSPB rules do not require
representation by an attorney.
                                                 9
 Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 10 of 14 PageID #:1188




area vice president made the “offer of legal representation,” Plaintiff “received approval from

NAPS,” and the supposed “Consideration Supporting the Agreement” was based on Plaintiff’s

NAPS membership. (Dkt. 114 ¶¶ 31-40.) Plaintiff does not make a single allegation to establish

a contractual relationship between herself and the Scialla Defendants. Plaintiff’s conclusion that

she had a contract with the Scialla Defendants is indicative of Plaintiff’s whole approach, which

is to make careless and unspecified allegations that do nothing to establish when, where, or how a

contract was formed between her and any one of the defendants.

       D. Plaintiff Does Not Allege Damages Caused by Alleged Breach

       This Court dismissed Plaintiff’s Third Amended Complaint because it “[did] not allege any

facts that plausibly suggest that Defendants’ breach of their alleged promise to provide Plaintiff

with an attorney at the MSPB hearing was the proximate cause of the damages that Plaintiff claims

– namely the loss of her job.” (Dkt. 85 at 3.) Even with the addition of almost 80 new allegations

arguably aimed at curing this defect, Plaintiff’s Fifth Amended Complaint fares no better. In fact,

these allegations only confirm that Plaintiff cannot adequately allege any damages.

       It is well established that damages and proximate causation are a required element for a

breach of contract claim under Illinois law. In re: Emerald Casino, Inc., 867 F.3d 743, 755 (7th

Cir. 2017); see also Dkt. 85 at 4. In order to satisfy the damages element of a breach of contract

claim, a plaintiff must plausibly allege damages resulting from plaintiff’s alleged breach with

reasonable certainty, including how the breach resulted in the specific damage. TAS Distributing

Co., Inc. v. Cummins Engine Co., Inc., 491 F.3d 625, 633 (7th Cir. 2007). “Threadbare recitals of

the elements of a cause of action,” do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

perfunctory allegation that plaintiff has suffered damages amounts to the type of threadbare recital

of damages that is inadequate to state a claim. Id.; see also Royal Sleep Prods., Inc. v. Restonic



                                                10
  Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 11 of 14 PageID #:1188




Corp., No. 07 C 6588, 2010 WL 1172555, at *4, *7-8 (N.D. Ill. Mar. 22, 2010) (describing

plaintiff’s allegations as “formulaic recitations of the elements of” a breach of contract claim that

fail to allege any factual content to satisfy that damages were caused by the breach).

        Plaintiff’s addition of tens of pages arguably aimed at satisfying the proximate cause

requirement lack any allegations that plausibly suggest that Defendants’ breach was the cause of

Plaintiff’s alleged damages. Plaintiff’s damages element fails because she does not: (1) allege that

an attorney would have done anything differently; and (2) if he did, how that would have changed

the result of the hearing.    Plaintiff alleges that, “Defendants’ inadequate representation of

[Plaintiff] before the [MSPB] (a) caused her to be removed as a postal supervisor; and/or (b) she

would have won—or even had a materially better chance of winning … had she been represented

by an attorney.” (Dkt. 114 ¶ 68.) However, she does not plead “that a lawyer would have made

any different (better) tactical decision that Simpson made in representing Plaintiff.” (Dkt. 85 at

4.) Plaintiff does not allege any facts to support that an attorney would have utilized a different

tactical approach or would have conducted the hearing in a different manner so as to obtain a

different result.

        Moreover, even if Plaintiff were represented by an attorney—one that presented the

evidence she wanted and interviewed the witnesses she identified—it still would not have changed

the MSPB’s decision. Plaintiff spends tens of pages in her Fifth Amended Complaint highlighting

Simpson’s alleged inadequate representation with respect to the finding that Plaintiff failed to

report a dog-bite incident. Yet Plaintiff ignores that the MSPB found her removal was justified on

other grounds for which Plaintiff makes no allegation the Scialla Defendants representation was

inadequate. In affirming Plaintiff’s removal, the panel stated:

        Lastly, with regard to the penalty, we note that, despite the appellant’s lengthy
        federal service, the agency identified prior discipline concerning some of the same

                                                 11
 Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 12 of 14 PageID #:1188




          misconduct involved here, i.e., failure to follow instructions and failure to perform
          managerial duties, and the administrative judge noted that this reflected poorly on
          the appellant’s potential for rehabilitation, especially considering her important
          supervisory position.

(Ex. A at 6-7.) Plaintiff fails to allege how Simpson’s representation should have or could have

addressed “prior discipline” issues that contributed to her termination, let alone how advocacy by

an attorney would have changed the ALJ’s conclusions.

          Finally, the MSPB decision squarely addresses and refutes Plaintiff’s allegation that

advocacy by an attorney at the removal hearing would have saved Plaintiff’s job. Plaintiff devotes

36 paragraphs, some with more than 20 subparts, of her Complaint to allegations that she would

have prevailed if Simpson had called certain character witnesses or introduced other evidence. Yet,

Plaintiff ignores the MSPB conclusion that additional evidence would not have changed the result:

“Most importantly, though, the materials the appellant submits with her petition for review provide

no basis on which to revisit the administrative judge’s findings of fact and conclusions of law.”

(Ex. A at 6.) The MSPB decision demonstrates that Plaintiff cannot meet her burden to show that

Simpson’s representation was inadequate or that advocacy by an attorney would have changed the

result. See W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 678 (7th Cir. 2016) (affirming

dismissal of plaintiff’s complaint because it failed to show how a different defense would have

produced “near or total success” in the underlying case.) Accordingly, Plaintiff’s complaint should

be dismissed.

    II.       PLAINTIFF DOES NOT ADEQUATELY ALLEGE SUBJECT MATTER
              JURISDICTION

          In dismissing Plaintiff’s Third Amended Complaint, the Court concluded that it does not

have subject matter jurisdiction because Plaintiff did not sufficiently plead allegations to suggest

that Plaintiff’s damages were the result of Defendants’ breach. (Dkt. 85.) Plaintiff attempts to



                                                   12
 Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 13 of 14 PageID #:1188




meet the amount in controversy requirement by including a prayer for relief that seeks damages in

an amount exceeding the threshold of $75,000. However, as discussed above, Plaintiff’s damages

claim is baseless as she fails to support the alleged damages with specific facts or evidence that

plausibly entitle her to relief. See McMillan v. Sheraton Chi. Hotel & Towers, 567 F.3d 839, 844-

845 (7th Cir. 2009) (dismissing action for want of jurisdiction because plaintiffs failed to support

damages claim with “competent proof”). Because Plaintiff does not include well-plead allegations

showing she meets the amount in controversy requirement for diversity jurisdiction, her Fifth

Amended Complaint should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                         CONCLUSION

       WHEREFORE, Defendants respectfully request that this Court enter an Order: (1) granting

their Motion to Dismiss Plaintiff’s Fifth Amended Complaint; (2) dismissing Plaintiff’s Fifth

Amended Complaint with prejudice against all Defendants or, at a minimum, against the Scialla

Defendants ; and (3) granting Defendants such other and further relief as is appropriate.


 Dated: September 6, 2019                          /s/ Julie M. Mallen
                                                   One of the attorneys for Defendants
 Robert J. Palmersheim
 Anand C. Mathew
 Julie M. Mallen
 Natasha Singh
 PALMERSHEIM & MATHEW LLP
 401 North Franklin Street, Suite 4S
 Chicago, Illinois 60654
 Tel: 312.319.1791
 rjp@thepmlawfirm.com
 acm@thepmlawfirm.com
 jmm@thepmlawfirm.com
 ns@theplawfirm.com




                                                13
 Case: 1:15-cv-10840 Document #: 118 Filed: 09/06/19 Page 14 of 14 PageID #:1188




                               CERTIFICATE OF SERVICE

        I, Julie M. Mallen, an attorney, hereby certify that the foregoing Defendants’

Memorandum In Support Of Their Motion To Dismiss Plaintiff’s Fifth Amended Complaint

was filed electronically with the Clerk of the Court using the CM/ECF System, which will

automatically provide electronic notice upon all counsel of record, on the 6th day of September

2019.


                                                          /s/ Julie M. Mallen
